—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered September 30, 1992, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
After the defendant entered his plea of guilty, he made a written motion to withdraw the plea based, inter alia, on the claim that his attorney had coerced him into pleading guilty. Under these circumstances, where the claim of coercion was directly belied by the record, it was not an improvident exercise of the court’s discretion to deny the motion without an evidentiary hearing insofar as it was predicated on a claim of coercion (see, People v Frederick, 45 NY2d 520, 524-525; People v Tinsley, 35 NY2d 926, 927).
The remaining contentions which have been raised by the appellant pro se are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Balletta, J. P., Pizzuto, Joy and Altman, JJ., concur.